COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Michael Dixon v. The State of Texas

Appellate case number:       01-18-00948-CR

Trial court case number:     17487

Trial court:                 21st District Court of Washington County

       We previously abated this appeal, remanded the case to the trial court, and
directed the trial court to determine whether appellant wished to pursue his appeal,
whether he is now indigent, and whether counsel should be appointed to represent
appellant on appeal. The trial court clerk has filed a supplemental clerk’s record that
includes the trial court’s findings that appellant wishes to pursue his appeal and is
indigent, order directing the trial court clerk and court reporter to file the appellate record
at no cost to appellant by July 1, 2019, and order appointing Forrest L. Sanderson to
represent appellant on appeal. Accordingly, we reinstate the case on the Court’s active
docket.
      The Clerk of this Court is directed to note Forrest L. Sanderson’s appearance as
appointed counsel for appellant on the docket of this Court.
       The clerk’s record and reporter’s record are due to be filed in this appeal no
later than July 1, 2019.
        It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                 Acting individually          Acting for the Court

Date: __June 11, 2019___